Case: 12-12274    Date Filed: 12/11/2012   Page: 1 of 2

                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-12274
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:99-cr-00003-WPD-14



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JULIUS STEVENS,
a.k.a. Judog,

                                                          Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 11, 2012)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-12274     Date Filed: 12/11/2012    Page: 2 of 2

      Julius Stevens appeals the denial of his pro se Rule 36 motion to correct his

presentence investigation report (PSI). Stevens argues that because a prior

conviction for “Possession of Cannabis” listed in the criminal history section of

his PSI was classified as a felony rather than a misdemeanor, he was incorrectly

considered a career offender by the district court when it originally sentenced him.

      We review legal issues presented in a Rule 36 motion to correct a judgment

de novo. United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004). Rule 36

allows a court to correct at any time “a clerical error in a judgment, order, or other

part of the record, or correct an error in the record arising from oversight or

omission.” Fed. R. Crim. P. 36. Rule 36 does not allow for a substantive

correction or alteration to a criminal sentence. Portillo, 363 F.3d at 1164.

      The district court correctly denied the Rule 36 motion. Even assuming the

district court originally considered the “Possession of Cannabis” charge to be a

felony, such a correction would not be clerical in nature. Rather, such a correction

would result in a substantive alteration to a criminal sentence, particularly if it

would change Stevens’ career offender status. Accordingly, Rule 36 was not the

correct basis for Stevens’ requested relief, and we affirm.

      AFFIRMED.




                                           2